Citation Nr: 1445763	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to November 15, 2012.

2.  Entitlement to a compensable disability rating for residuals of a deviated septum.

3.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar degenerative disc disease (hereinafter "lumbar spine disability").

4.  Entitlement to a disability rating in excess of 20 percent for left S1 radiculopathy.

5.  Entitlement to a disability rating in excess of 10 percent for internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Veterans Advocacy Services
ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978.

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides in Boston, Massachusetts.

In a January 2013 decision, the RO denied an evaluation higher than 70 percent for PTSD for the period prior to November 15, 2012 and granted a 100 percent rating for the period thereafter.  As this is not the highest rating available for this disability for the entire appeal period, the appeal is continued as to the period prior to November 15, 2012.  AB v. Brown, 6 Vet. App. 35 (1993).  In the same decision, the RO also granted entitlement to individual unemployability, effective October 30, 2007.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.

The issue of entitlement to an increased rating for internal derangement of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by total occupational impairment since October 30, 2007.

2.  The Veteran's residuals of a deviated septum are not manifested by 50 percent obstruction of either nasal passage.

3.  The Veteran's lumbar spine disability has not been productive of forward flexion limited to 30 degrees or less, or ankylosis of the spine.

4.  The Veteran's left S1 radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Since October 30, 2007, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a compensable rating for deviated septum have not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2013).

3.  The criteria for a disability rating in excess of 20 percent for lumbar spine disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for a disability rating in excess of 20 percent for left S1 radiculopathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 and February 2009 letters of the information and evidence needed to substantiate and complete a claim.  The case was most recently adjudicated in a July 2014 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in January 2008, February 2008, January 2010, February 2010, and March 2010.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

PTSD Prior to November 15, 2012

The Veteran's PTSD is rated as 70 percent disabling prior to November 15, 2012, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 100 percent evaluation is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

During a February 2008 VA examination, completed shortly after his claim for increased disability benefits was received by VA, the Veteran attributed his divorce largely to PTSD related issues.  He stated that he retired after 23 years of work as a fireman due to psychological issues, such as forgetting to take essential equipment to a fire, feeling "stressed out," difficulty concentrating, anxiety, and difficulty getting along with coworkers.  His reported PTSD symptoms prevented him from working 4 to 5 days a month, but he was able to make up the time so as to not lose time from work.  Socially, he claimed to be isolated and stated he did not date or attend social activities, except drinking at a bar or meeting with a friend once every few weeks.  He occasionally went to an athletic club.  He reported sleeping during the day due to problems sleeping at night.  He admitted not currently being in psychotherapy, although he was taking psychiatric medication.  His last psychiatrist treated him from 2003 to 2006.  He reported additional symptoms of intrusive thoughts 4 to5 times a week, weekly nightmares, almost daily flashbacks, withdrawal when reminded of PTSD cues and physiological responses such as heart fluttering and muscle tightness.  He was depressed with suicidal ideation 3 to 4 times a month, with no specific plan or intent.  He denied homicidal ideation.  He also reported problems with activities of daily living, poor memory and concentration, isolation, and impaired communication skills.  
The examiner assigned the Veteran a Global Assessment of Functioning score of 35, which generally is assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or when there is major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

The Veteran's PTSD symptomatology more nearly approximates total occupational and social impairment than occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, General Rating Formula.  For example, the examiner in 2008 noted that the Veteran had to retire in January 2006 due to psychological issues, could not perform the functions of his job, had several physical fights, argued with his bosses, and lost time from work because he could no longer perform the functions of the job.  The examiner further noted that the Veteran no longer socializes, reports that he argues with everyone, and his social functioning is deeply impacted by his PTSD and he is quite isolated.  After resolving reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 100 percent is warranted from October 30, 2007.  See 38 C.F.R. §§ 4.3, 4.7.  

Evidence detailing the Veteran's psychiatric condition after February 2008 reflects similar findings to those in the 2008 examination report and is not in significant conflict with the decision to increase the Veteran's disability rating for PTSD to 100 percent during the relevant period.  

Residuals of a Deviated Septum

The Veteran's residuals of a deviated septum are currently rated as noncompensable under Diagnostic Code 6502.  38 C.F.R. § 4.97.

Under Diagnostic Code 6502, a rating of 10 percent is assigned for traumatic deviation of the nasal septum, with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  This is the maximum evaluation allowed under this diagnostic code.

At a January 2008 VA examination, the Veteran complained of postnasal drip and throat phlegm with intermittent congestion after waking up in the morning.  Upon physical examination, he was breathing comfortably.  "His septum [was] straight all the way posteriorly" and his "nasal airway [was] widely patent bilaterally."  A nasal endoscopy revealed a clear middle meatus and sphenoethmoid recess.  There was also no mass in the nasopharynx.  There was evidence of reflux on the larynx, and the examiner commented his morning postnasal drip and throat phlegm were most likely due to reflux.  The examiner further concluded his congestion was due to rhinitis.  The Veteran did have septal perforation.  As the perforation was central, the examiner opined that it was not associated with crusting and therefore not contributing to his symptoms.   

At a March 2010 VA examination, the Veteran reported his nasal obstruction was stable, and he had occasional rhinorrhea, postnasal drip, and headaches.  He reported no fevers, incapacitating episodes, or use of antibiotics.  The physical examination of his nose revealed no obstruction bilaterally, although there was central perforation with clean edges.

Upon review of all pertinent medical evidence, the Board finds that the evidence of record does not reflect that the Veteran have 50 percent obstruction of either nasal passage.  As such, a compensable evaluation is not warranted under Diagnostic Code 6502.

The Board has also reviewed the remaining diagnostic codes relating to disabilities or diseases of the nose and throat, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97 (2013).  

As a preponderance of the evidence is against the assignment of a compensable disability evaluation for residuals of a deviated septum, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 4.3.

Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated as 20 percent disabling under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.

Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 100 percent rating is assigned with unfavorable ankylosis of the entire spine, and a 50 percent rating is assigned with unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

At a February 2008 VA examination, the Veteran complained of symptoms of constant back pain that radiated into his left lower extremity.  Upon examination, his spine appeared straight with no evidence of mal-alignment, muscle spasm or guarding on either side.  He had a flattened lumbar lordosis with tenderness.  A range of motion testing revealed his forward flexion was limited to 55 degrees, extension to zero degrees, and lateral flexion to 10 degrees, bilaterally.  

At a February 2010 VA examination, his flexion was limited to 60 degrees but he had to "climb up his thighs with his hands in order to get back to the erect posture."  Extension was limited to 15 degrees with pain.  He was able to tilt 15 degrees to the left and 10 degrees to the right, with pain.  After repetitive testing, there was no change in range of motion or degree of discomfort.  The straight leg test was positive bilaterally and Lasegue's test was negative bilaterally.  

As for the Veteran's contentions of functional limitations due to pain, while he is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  The range of motion testing by VA examiners contemplates any symptoms of pain, including its affect after repetitive use.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted because range of motion testing does not demonstrate forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence indicates a rating of 20 percent, and no higher, is warranted because flexion was never limited beyond 55 degrees; in fact, the Veteran's flexion improved to 60 degrees at the most recent testing.  There is no evidence of ankylosis.  There is also no lay or medical evidence of any incapacitating episodes as a result of intervertebral disc syndrome.  As such, Diagnostic Code 5243 is not for application.  38 C.F.R. § 4.71a.  

Furthermore, the evidence of record does not suggest the Veteran experienced additional functional impairment due to pain upon repetitive range of motion testing.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.  

Left S1 Radiculopathy

The Veteran's left S1 radiculopathy is currently rated as 20 percent disabling under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  He contends a higher rating is warranted.

Under Diagnostic Code 8520, a rating of 100 percent is assigned for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Lower ratings are assigned for incomplete paralysis of the sciatic nerve based on the severity as follows: severe, with marked muscular atrophy, 60 percent; moderately severe, 40 percent; moderate, 20 percent; mild, 10 percent.  38 C.F.R. § 4.124a.  

During a February 2008 VA spine examination the Veteran reported pain radiating from his back to his left lower extremity with his left foot occasionally feeling as though it had been injected with Novocain.  He complained of cramps in his left leg at night.  On examination his lower extremities were described as "extremely strong and well developed."  He had visible and measurable left lower leg muscle atrophy with a 2 centimeter discrepancy at mid-calf level with the left leg being smaller in girth. He also had blunting of pinprick sensation over the lateral border of his left foot.  

During a January 2010 VA peripheral nerves examination the Veteran reported numbness of the entire left leg and occasional shooting pain down the back of his left thigh and calf.  On examination, left lower extremity strength was 4/5 and there was a decrease on sensory testing in the left medial thigh and the left lateral calf as well as in the foot.  The examiner commented that based on the prior history, which was quite similar to the history and physical obtained at the examination, his current level of service connection was most likely appropriate.  

During a February 2010 VA spine examination the Veteran reported back pain radiating down his left leg to his toes.  He reported that two or three times per week he experiences increased leg pain and when he gets up after sitting in one position for too long his left foot seems to be dropping and he has tripped before.  Moving his hips will decrease the pain over just a few steps.  He further reported numbness down the back of his left thigh and around to the front of his left calf and eventually to his lateral toes.  Tingling is also present at times.  On examination deep tendon reflexes were 1+ at the knees and ankles and symmetric.  Motor strength on the left was 3+/5 for certain muscles as opposed to 4/5 on the right.  Sensory was intact but vibration was absent or barely present in certain spots.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted because the symptomatology associated with the left S1 radiculopathy more nearly approximates moderate incomplete paralysis than moderately severe paralysis.  See 38 C.F.R. § 4.7.  The lay and medical evidence reflect that the Veteran's disability is primarily manifested by pain radiating down his left leg, diminished sensation, and somewhat diminished strength with some atrophy.  Strength of the lower extremities has been recorded as 3+/5 or better, although one examiner specifically noted that the Veteran's legs are "extremely strong and well developed."  While reflexes were 1+ during one examination, this finding was bilateral and symmetric.  The symptoms described by the Veteran and the clinicians are best categorized as moderate.  

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's left S1 radiculopathy, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.  

Extraschedular Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's lumbar spine disability, which is primarily productive of pain and functional limitations.  The schedular rating criteria also contemplate the extent and severity of the Veteran's residuals of a deviated septum, which are primarily productive of nasal obstruction, and the Veteran's left S1 radiculopathy, which is primarily productive of pain and diminished sensation and strength.  

The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disabilities.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged marked interference with employment or frequent periods of hospitalization in relation to the disabilities and such is not shown in the evidence of record.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disabilities and referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 100 percent rating for posttraumatic stress disorder from October 30, 2007 is granted, subject to the controlling regulations governing monetary awards.

Entitlement to a compensable disability rating for residuals of a deviated septum is denied.

Entitlement to a disability rating in excess of 20 percent for chronic lumbar degenerative disc disease is denied.

Entitlement to a disability rating in excess of 20 percent for left S1 radiculopathy is denied.  


REMAND

Additional evidentiary development is required before the claim for a higher rating for internal derangement of the left knee can be properly adjudicated.

The Veteran's internal derangement of the left knee is currently rated 10 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Although the February 2008 and February 2010 VA spine examination reports provide some information on his knees, the Board finds these reports to be inadequate as they provide minimal information as to his left knee disability.  For instance, range of motion testing does not provide any additional information as to functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A range of motion testing has not been conducted for the Veteran's left knee since February 2008 and the Board finds a more recent examination is warranted.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Any properly identified records should be obtained.

2.  Schedule the Veteran for a VA orthopedic examination to assess the current severity of his left knee disorder.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file.  The examiner must specify in the report that all relevant records have been reviewed.  The nature and extent of any limitation of motion and any instability must be specifically reported.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


